[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                May 28, 2008
                               No. 06-16002                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 04-14358-CV-KAM

GEORGE DIX,


                                                             Plaintiff-Appellant,

                                    versus

UNITED PARCEL SERVICE, INC.,

                                                            Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (May 28, 2008)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:

     George Dix filed a complaint against the United Parcel Service (“UPS”) for
discrimination on the basis of race, in violation of Title VII of the Civil Rights Act

of 1964. The case was heard by a jury which returned a verdict for UPS. During

the trial, Dix reported to his lawyer that he overheard a couple of the jurors make

disparaging remarks about his lawyer’s preparedness and the pace of the trial. Dix

says he heard the comments while the judge and lawyers were at a sidebar bench

conference. Based on that information, Dix’s lawyer moved for a mistrial which

was denied. A motion for a new trial made at the conclusion of the trial was also

denied.

      We review both the denial of a motion for a new trial and motion for a

mistrial for an abuse of discretion. Bianchi v. Roadway Exp., Inc., 441 F.3d 1278,

1282 (11th Cir.), (per curiam) cert. denied, 127 S. Ct. 397 (2006). “Just cause to

discharge a juror exists where the district court finds evidence that the juror has

had improper extrinsic contact, or where it finds that the juror for some other

reason cannot decide the issues fairly.” United States v. Register, 182 F.3d 820,

840 (11th Cir. 1999) (citation omitted). The district court has broad discretion to

investigate and remedy jury misconduct. United States v. Dominguez, 226 F.3d
1235, 1246-47 (11th Cir. 2000).

      The record reflects that the district judge conducted a painstaking

examination of each juror to determine whether there were comments or



                                           2
observations made by any of them relating to the merits of the case, and found that

there were none. Whatever comments were made concerned their perception of the

performance of counsel or the pace of the trial in general. Each juror stated that

any such comments would not affect their ability to remain impartial in the case,

and that there had been no discussion of the merits of the case. Our review of the

record reflects that the jury that considered Dix’s case focused on the evidence and

the law, and reached a verdict free from any improper influence. The district court

properly found that the jurors retained the ability to decide the issues in the case

fairly and on the merits. Accordingly, we find no abuse of discretion resulting

from the denial of Dix’s motions.

      AFFIRMED.




                                           3